Title: From Alexander Hamilton to Nathaniel Appleton, 3 December 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury Department December 3d 1791
sir

On the receipt of this letter I request You to deposit in the Bank of Massachusetts for sale, the Bills of the Treasurer of the united States for 55,000 Dollars, (or such of them as remain unsold) which have been transmitted to you agreably to my letter of the 1st instant.
I am, sir,   Your Obedt Servt
Alexander Hamilton Nathl: Appleton EsqrCommissr of loansMassachusetts
